Case 3:20-cr-00042-PDW Document 386 Filed 08/25/20 Page 1 of 1

Case 3:20-cr-00042-PDW *SEALED* Documert 377 Filed 08/20/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

v, )
Johnna Goodiron Case No. 3:20-cr-42-24
)
" )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Johnaa Goodiron

who is accused of an offense or violation based on the following document filed with the court:

O Indictment a Superseding Indictment 1 Information (1 Superseding Information © Complaint
1 Probation Violation Petition Supervised Release Violation Petition (Violation Notice O Order of the Court
This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance

Forfeiture Allegation
| |

 

/s/ Jackie Stewart

Issuing officer's signature

Date: 08/20/2020

City and state: Fargo, ND Jackie ‘Stewart, Deputy Clerk

Printed name and title

 

Return

 

This warrant was received on (date) fb a O22 , and the person was arrested on (date) fA altel O
at (city and state) oy VO LUO

Date: Uy poor

neg

 

Arresting officer's signature

Aordyt L. Bn bf Spec Ae ( Chet

Printed name and title

 

 

 
